PER CURIAM.
Nelson appeals from a final order of the judge of compensation claims finding that his claim for medical care and treatment was time barred by section 440.19, Florida Statutes. We reverse and remand for a determination of whether the claimant would have qualified for employer-furnished medical treatment if he had not been incarcerated. USS Agri-Chemicals v. Waddell, 537 So.2d 111 (Fla.1989); Tauben v. Joe’s Stone Crabs, Inc., 632 So.2d 102 (Fla. 1st DCA 1994).
Reversed and remanded.
BARFIELD, MINER, and WOLF, JJ., concur.